Citation Nr: 1745867	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for residuals of a left tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May and July 2015 rating decisions by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the matters is now with the Boston, Massachusetts RO. 

[The Veteran's Form 9, received on May 24, 2016, contains argument regarding head "issues".  A review of the record found that he did not initiate an appeal of a May 20, 2015 rating decision which denied service connection for a traumatic brain injury (TBI) (by timely filing a notice of disagreement (NOD) or a statement that could be construed as an NOD).  Accordingly, that rating decision became final, and that matter is not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016). 
 
On July 2015 VA examination to determine the nature and likely etiology of the Veteran's back disability, the examiner opined that the disability is less likely than not proximately due to or the result of his service connected condition.  The examiner stated, "[t]here is no evidence that the current back problem is the result of the parachutes jumps.  There is no evidence that biomechanical alterations from the ankle or knee condition secondarily led to the back condition."  The Board finds that opinion conclusory; it lacks sufficient explanation of rationale and is inadequate for rating purposes.  Moreover, the opinion did not adequately address whether or not the Veteran's back disability was aggravated by his service-connected knee disability.

Regarding residuals of left tympanic membrane perforation, the Veteran asserts that during a flight descent in service, there was a sudden drop in pressure which caused his left eardrum to rupture.  (See August 2011 correspondence.)  A July 2014 VA treatment record notes the Veteran's reports of left otalgia with air travel since service and occasional vestibular complaints when rolling over in bed.  A remand for a medical opinion to ascertain the nature and etiology of any residuals of left tympanic membrane perforation is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for a perforated eardrum and for his back since service, and to provide authorizations for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete clinical records (i.e., those not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
2.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for a medical advisory opinion regarding the etiology of his back disability.  [If further examination is deemed necessary, it should be arranged.]  The entire record must be reviewed by the consulting provider.  Based on a review of the record, the consulting provider should offer opinions that respond to the following:

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's back disability is directly related to his service, to include as due to parachute jumps therein? 

(b) If the response to (a) above is no, please opine further whether or not it is at least as likely as not (a 50% or better probability) that the back disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected knee disability?

The examiner must include rationale for all opinions.

3.  The AOJ should also arrange for an ENT examination of the Veteran to ascertain the nature and likely etiology of any current perforated eardrum residual disability.  The entire record must be reviewed by the consulting provider.  Based on a review of the record, the consulting provider should offer opinions that respond to the following:

(a) Please identify any ear pathology attributable to a remote eardrum perforation.

(b) Regarding any such pathology please opine whether it is at least as likely as not (a 50% or better probability) that such pathology is etiologically related to a tympanic membrane perforation during remote military service?

The examiner must provide rationale for all opinions.  The examiner should acknowledge that the Veteran was a parachutist in service (with exposure to flight conditions associated with such duties). 

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

